Title: To James Madison from Francis Markoe, 3 July 1812 (Abstract)
From: Markoe, Francis
To: Madison, James


3 July 1812, Philadelphia. Has “under his care five children from one of the British West India islands” whom he desires to return to their parents. Applied “before the declaration of War, for permission to send out a vessel for the purpose of sending them as well as other foreigners, who are here under unpleasant circumstances, to their respective homes,” but the application “was not then granted.” Supposing that circumstances have changed, the petitioner “is encouraged to Pray that the President will grant a Flag of truce to the Ship Medoro for the sole purpose of carrying passengers to the British West India islands.”
